UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DECI CALL,
Plaintiff-Appellant,

v.
                                                                      No. 99-1655
SHAW'S JEWELERS, INCORPORATED,
d/b/a Sterling, Incorporated,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CA-98-449-3)

Submitted: March 28, 2000

Decided: April 21, 2000

Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Colleen Marea Quinn, CANTOR, ARKEMA & EDMONDS, P.C.,
Richmond, Virginia, for Appellant. Karen A. Khan, Robert A. Hirsch,
JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Washington,
D.C., for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Deci Call appeals the district court's orders: (1) granting Shaw's
Jewelers, Inc. d/b/a Sterling, Inc.'s ("Sterling") motion for summary
judgment on Call's sexual harassment claim filed pursuant to Title
VII of the Civil Rights Act of 1964, 42 U.S.C.A.§§ 2000e to 2000e-
17 (West 1994 & Supp. 1999); and (2) entering judgment in favor of
Sterling on Call's sex discrimination claim following a jury trial.

In the district court, Call alleged that her district manager, Nabil
Abdallah, sexually harassed her during her employment at Sterling.
In particular, Call complained that Abdallah repeatedly referred to her
and the other female employees as "sweetie,""honey," and "dear."
Call further alleged that Abdallah hugged and kissed other female
employees, and displayed favoritism toward those whom he deemed
attractive and who welcomed his affections. Call also raised a sexual
discrimination claim, contending that Abdallah refused to promote
her to the manager position at a Kay Jewelers store, also operated by
Sterling, based on her sex.

Call raises three main issues on appeal: (1) the district court erred
in granting Sterling's motion for summary judgment on Call's sexual
harassment claim; (2) the district court's evidentiary rulings consti-
tuted reversible error; and (3) the district court erred in stating during
Call's closing argument to the jury that sexual harassment was not a
component of the case. Finding no reversible error, we affirm.

In order to establish a prima facie case of hostile work environ-
ment, a plaintiff must demonstrate that: (1) the conduct in question
was unwelcome; (2) the harassment was based on the sex of the plain-
tiff; (3) the harassment was sufficiently pervasive or severe to create
an abusive work environment; and (4) some basis exists for imputing
liability to the employer. See Spicer v. Virginia, 66 F.3d 705, 709-10

                     2
(4th Cir. 1995) (en banc). After reviewing the district court's grant of
summary judgment de novo, see Shaw v. Stroud, 13 F.3d 791, 798
(4th Cir. 1994), we find that Call failed to demonstrate that Abdal-
lah's alleged conduct was sufficiently pervasive or severe to create an
abusive work environment. Because Call failed to establish a prima
facie case of hostile environment sexual harassment, we find that the
district court did not err in granting summary judgment to Sterling on
this claim.

Call challenges several of the district court's evidentiary rulings,
including: (1) the admission of Sterling's Exhibits 2, 3, 10, 22, and
24; (2) the district court's blanket prohibition on the admission of fur-
ther exhibits during the cross-examination of Abdallah; and (3) the
district court's order granting Sterling's First, Fifth, and Sixth
Motions in Limine. Because we find no abuse of discretion by the dis-
trict court, we uphold all of its evidentiary rulings. See United States
v. Bostian, 59 F.3d 474, 480 (4th Cir. 1995).

Finally, we find that the district court did not err in stating during
Call's closing argument that sexual harassment was not a component
of the case. Because the district court found prior to trial that there
was no genuine issue as to whether Call had been sexually harassed
and granted summary judgment to Sterling on this claim, we agree
with the district court's determination that it was highly inappropriate
for Call to attempt to revive her sexual harassment theory during clos-
ing argument.

Accordingly, we affirm the district court's orders. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3